Title: To John Adams from Benjamin Lincoln, 26 April 1790
From: Lincoln, Benjamin
To: Adams, John



Sir
Boston April 26th. 1790

As it is within your province to appoint printers in whose papers the public acts of the United States are to be published And as I have been informed that Mr. Benjamin Russell printer of the Massachusetts Centinal has been recommended to you as a suitable person to be employed as the publisher for the Northern States; I sincerely wish him success and beg leave to say that you may perfectly rely on his punctuality and correctness
I have the honour of being / with the the highest / esteem your / most humble / servant

B Lincoln